 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGER GIFFORD,                                    No. 2:16-CV-0596-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    HORNBROOK FIRE PROTECTION
      DISTRICT, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

19   court are plaintiff’s motion to strike defendants’ answer to the first amended complaint (ECF No.

20   30) and defendants’ motion for judgment on the pleadings (ECF No. 31). Both motions are set

21   for hearing before the undersigned in Redding, California, on September 11, 2019, at 10:00 a.m.

22                  On August 5, 2019, plaintiff filed a statement waiving oral argument on his motion

23   to strike. Because such motion has been fully briefed and because plaintiff has waived the

24   opportunity to support his motion at the hearing, the court finds oral argument on such motion

25   unnecessary. Pursuant to Eastern District of California Local Rule 230(g), plaintiff’s motion to

26   strike is, therefore, submitted on the briefs without oral argument. The hearing in this matter set

27   ///

28   ///
                                                       1
 1   for September 11, 2019, shall be limited to arguments related to defendants’ motion for judgment
 2   on the pleadings.
 3                 IT IS SO ORDERED.
 4

 5

 6   Dated: September 10, 2019
                                                         ____________________________________
 7                                                       DENNIS M. COTA
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
